 


114 HR 1228 IH: Montenegro Border Integrity Act
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1228 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2015 
Mr. Turner introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To limit United States assistance to Bosnia and Herzegovina until Bosnia and Herzegovina is in compliance with the state borders established by the Conference on Yugoslavia Arbitration Commission. 
 
 
1.Short titleThis Act may be cited as the Montenegro Border Integrity Act. 2.Limitation on United States assistance to Bosnia and Herzegovina (a)LimitationNotwithstanding any other provision of law, no funds available to the Department of Defense, the Department of State, or any other Federal department or agency for fiscal year 2016 or any succeeding fiscal year may be provided to the Government of Bosnia and Herzegovina until the Secretary of Defense, in consultation with the Secretary of State, certifies to the appropriate congressional committees that the Government of Bosnia and Herzegovina has agreed to and is in compliance with the state borders established by the Conference on Yugoslavia Arbitration Commission on January 11, 1992. 
(b)WaiverThe Secretary of Defense may waive the limitation in subsection (a) if the Secretary of Defense, in coordination with the Secretary of State, submits to the appropriate congressional committees a notification that such is in the national security interest of the United States, together with a description of such national security interest. (c)Appropriate congressional committees definedIn this act, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and (2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
 
